        Case 1:21-cv-00658-JPW Document 88 Filed 05/18/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,   :                 Civil No. 1:21-CV-00658
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
CHESAPEAKE APPALACHIA, LLC, :
                            :
        Defendant.          :                 Judge Jennifer P. Wilson
                                     ORDER
      AND NOW, on this 18th day of May, 2021, upon consideration of

Defendant’s request to correct typographical errors in the court’s May 14, 2021

memorandum opinion, see Doc. 85, IT IS ORDERED THAT the request is

GRANTED. The Clerk of Court is directed to docket a corrected version of the

memorandum that has been corrected in accordance with Defendant’s request.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
